MArrral OF FAA PLArTE "FLIGHT 896/10"
In FINE Proceedings
HMV-280.28
Decided by Board December 2, 1959
Fit.e—Section 273 of 1952 act—Liability is incurred when alien seeking TRWOV
privilege lacks valid passport.
Carrier presenting passenger for admission in transit without visa (TRWOV)
who is not in possession of passport or other document authorizing her
entry into country hey end United States as required by section 228(d)
Agreement, is held liable to fine under section 273 of the 1952 act.
IN RE: FAA Plane "Flight 89G/10," which arrived at Honolulu, Hawaii, from
F
H
.
foreign on May 10, 1859. Alien passenger involved: B

BEFORE THE BOARD

Discussion: This appeal is directed to an administrative penalty
of $1,000 which the District Director at Honolulu has ordered imposed on Pan American World Airways, Inc., owners of the abovedescribed aircraft. The specific violation charged is bringing to
the United States from a place outside thereof the above-named alien
passenger who was not in possession of an unexpired visa and was not
exempt from the presentation of same. The appeal will be dismissed.
There is no dispute as to the basic facts of this case. This female
alien passenger, a native of England and a British subject, arrived
aboard the above-described aircraft on a flight from Nadi, Fiji.
She was not in possession of any type of visa valid for admission
into the United States, and was presented by the carrier for admission in transit without a visa (TRWOV). She presented an unrenewed New Zealand passport with all expiration data of January 9
1959. It contained the following endorsement: "This passpor
should not be renewed unless evidence of the holder's birth in Eng
land is produced." Her passport listed the passenger's birthpiac
as England and Form 1-94 listed her home address as Eng -lanC
She stated that she was destined to England, and her ticket shove
that she was booked to depart from Seattle, Washington, for Ent
land on May 11, 1959, the day following her arrival in Honoluli
Under these circumstances, and due to the fact that the- passeng(
appeared to be somewhat senile and completely puzzled concernir.

498

.er situation, she was paroled to continue her trip and she appardeparted from the United States, as per schedule.
The carrier admits that it brought the passenger to the United
states, as above ; and that she did not possess an unexpired visa or
valid passport. However, it contends that she was not required to
have a valid visa inasmuch as she was presented as a TRWOV,
pursuant to section 238(d) of the. Immigration and Nationality Act
(8 U.S.C. 1228). It argues that since she was in possession of a
New Zealand passport which certified to her identity, this document
would suffice to guarantee her entry into England as a British subject. It pointed out that she had confirmed transportation from
New Zealand to England, and was in transit through the United
States, as required by the agreement (Form I-426) entered . into
between the carrier and the United States Government. Finally,
the carrier claims that the fact that the passenger was admitted to
the United States is sufficient proof that she held adequate documentation.
Upon careful consideration of the entire evidence of record, together with the. representations throughout, we are of the opinion
that the district director has properly ordered a penalty imposed
in this case.
In the first place, the passenger was not admitted into the United
States but only paroled as a privilege and solely for humanitarian
reasons. This action can in no way be construed as indicating that
she was in possession of proper documents.
Second, Item 1(b) of the. I 426 agreement, supra, contains the
requirement that the alien have "a valid visa, passport or other
travel document authorizing his (her) entry into a country beyond
the United States as required by such country." This requirement
of the agreement was clearly not met in this instance. The passport
which the passenger presented had expired and was, therefore, no
guarantee that the passenger would be admitted into England. Also,
because of the notation in the passport there was reason to doubt
that she would be admitted to New Zealand if she applied there.
Third, in view of the foregoing, the passenger was not clearly
and beyond doubt admissible to some country other than the United
States. Therefore, she could not properly he. presented as a TRWOV.
Finally, under the circumstances hereinhefore outlined, the carrier
certainly did not exercise due diligence in bringing her to the United
States as a TRWO V. Even cursory examination of the passport
would have revealed that it had expired and that its value as a
document of identity was questionable. The fact that the passenger
had confirmed continuous transportation through the. United States
is not the sole requirement under the agreement (supra).
Order: It is ordered that the appeal be and the same is hereby
dismissed.
ntly

499

